Name: 80/504/EEC: Council Decision of 6 May 1980 appointing a full member of the Advisory Committee on Safety, Hygiene and Health Protection at Work
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-05-20

 Avis juridique important|31980D050480/504/EEC: Council Decision of 6 May 1980 appointing a full member of the Advisory Committee on Safety, Hygiene and Health Protection at Work Official Journal L 124 , 20/05/1980 P. 0020****( 1 ) OJ NO L 185 , 9 . 7 . 1974 , P . 15 . COUNCIL DECISION OF 6 MAY 1980 APPOINTING A FULL MEMBER OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 80/504/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 27 JUNE 1974 ON THE SETTING UP OF AN ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 23 NOVEMBER 1978 APPOINTING THE FULL MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK FOR THE PERIOD ENDING ON 22 NOVEMBER 1981 , WHEREAS ONE FULL MEMBER ' S SEAT IN THE WORKERS ' REPRESENTATIVES CATEGORY ON THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR SABUS , NOTIFIED TO THE COUNCIL ON 22 APRIL 1980 ; HAVING REGARD TO THE CANDIDATURE PROPOSED ON 22 APRIL 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR PIERRE GALLET IS HEREBY APPOINTED FULL MEMBER OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK IN PLACE OF MR SABUS FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 22 NOVEMBER 1981 . DONE AT BRUSSELS , 6 MAY 1980 . FOR THE COUNCIL THE PRESIDENT G . ZAMBERLETTI